AO 2453 (Rev. 02."| 8) judgment in a Criminal Casc
Sheet l

UNITED STATES DiSTRiCT COURT
Middle District ofAlabama

UNITED STATES OF AMERICA JUDGMENT lN A CRIMINAL CASE

V.
ER|C KENDALL SMITH ease Numbei-; 3:17-cR-223-.1A-1s
USM Number: 17335-002

David W. Vickers

 

\/\_/\_/W\_/\_/\_/\_/\_¢

Dcfenda:it‘s Attomey

THE DEFENDANT:
El pleaded guilty to coum(g;) 1 and 19 of the Superseding |ndictment on 7/23)'2016.

 

l:l pleaded nolo contendere to count(s)

 

which was accepted by the coui't.

|:| was found guilty on count(s)

 

aHer a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Seetion Nature of Ol'fense Offerise Ended M
21 U.S.C. § 846 Conspiracy to Distribute a Controlled Substance 6/30/2017 1
18 §§ 924(c)(1)(A)(i) & 2 Possession of a Firearm in Furtherance of Drug Trafficking 7."13/2016 19
Crime/Aiding and Abetting
The defendant is sentenced as provided in pages 2 through 7 of this judgment The sentence is imposed pursuant to

thc Sentencing Reform Act of 1984.

m The defendant has been found not guilty on count(s)

 

ill Count(s) 13-16 Of the Sup. |ndictment |:l is lZl are dismissed on the motion ofthe United States.

 

v v It is ordered t_hat the defendant_niust notify the Un_ited States attorney for this district within 30 da s of_any change of name, residence,
or mailing address untill all fines, restitution,.costs, and special assessments imposed by thisjudgment are fu ly paid. Ifordered to pay restitution,
the defendant must notify the court and Uiiited States attorney of material changes in economic circumstances

 

 

 

JOHN ANTOON ||, UN|TED STATES DISTF\’|CT JUDGE

 

Namc and Title ofludge

M J; J.¢/Y

Date

AO 245B (Rev. 02/18) .ludgment in Criminal Case
Sheet 2 -- imprisonment

Judgment - Page _2_ of __7__

DEFENDANT: ER|C KENDALL S|VllTH
CASE NUMBER: 3:17~CR-223-JA-18

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau ofPrisons to be imprisoned for a total
term ot`:

One hundred twenty (120) months. This sentence consists of 60 months on Count 1 and 60 months on Count 19, to be
served consecutively to the term on Count 1.

m The court makes the following recommendations to the Bureau of Prisons:
The Court further recommends that defendant be designated to a facility where intensive drug treatment is available The
Court recommends that defendant be placed as close to Ope|ika, Alabama as possible.

m The defendant is remanded to the custody of the United States Marshal.

l:] The defendant shall surrender to the United States Marshal for this district:

[:l at [l a.m. ij p.in. on

 

l:l as notifiedby the United States Marshal.

l:] The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

l:l before 2 p.m. on

 

l:l as notified by the United States Marshal.

|:l as notified by the Probation or Pretrial Services Oft'ice.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
UNlTED STATES MARSHAL
By

 

DEPUTY UNlTED STATES MARSHAL

AO 2453 (Rev. 02/18) Judgrnent in a Criminal Case
Sheet 3 - Supervised Release

Judgment_Page _3__ of __l___
DEFENDANT: ERlC KENDALL SM|TH
CASE NUMBER: 3:17-CR-223-JA-18
SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :
Eight (8) years. This term consists of 8 years on Count 1 and 5 years on Count 19, all such terms to run concurrently

MANDATORY CONDITIONS

l_ You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance

3. You must refrain from any unlawful use of a controlled substance You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.

|:| The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check ifapplicable)
4_ l:| You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution (check tfapph`cable)
5. lZl You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
m You must comply with the requirements ot` the Sex Offender Registration and Notitication Act (34 U.S.C. § 20901, er seq.) as

directed by the probation oft'icer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check ifapph'cable)

7, l:| You must participate in an approved program for domestic violence. (check ifapplicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

AO 245B (Rev. 02/18) ~ludgment in a Criminal Case

Sheet 3A - Supervised Release
.ludgment--Page 4 of 7

DEFENDANTZ ER|C KENDALL SM|TH
CASE NUMBER: 3:17-CR-223-JA-18

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition

l.

S"‘:b

ll.
12.

13.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.

After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipatedcircumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware cfa change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearrn, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court

If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction The probation officer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Office Use Only

d U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions For further information regarding these conditions, see Overvi`ew of Probation and Supervised
Release Conditions, available at: www.uscourts.gov. '

Def`endant's Signature Date

 

AO 24SB(Rev. 02/| 8) .ludgment in a Criminal Case

Sheet 3D - Supervised Release
.ludgment_Page _____5 of 7

DEFENDAN'I`: ER|C KENDALL SM|TH
CASE NUMBER: 3217-CR-223-JA-18

SPECIAL CONDITIONS OF SUPERVISION

Defendant shall participate in a program approved by the United States Probation Oche for substance abuse as directed,
which may include testing to determine whether defendant has reverted to the use of drugs. Defendant shall contribute to

the cost of any treatment based on ability to pay and the availability of third-party payments

Defendant shall submit to a search of his person, residence, oche or vehicle pursuant to the search policy of this Court.

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 5 -- Criminal Monetary Penalties

.ludgment _ Pagc 6 of 7
DEFENDANTI ER|C KENDALL SM|TH
CASE NUMBER: 3117-CR-223-JA-‘l 8

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
'I'OTALS $ 200.00 $ 0.00 S 0.00 $ 0.00
l:] The determination of restitution is deferred until . An Amended Judgmem‘ in a Criminal Case (A0245C) will be entered

alter such determination
|:l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately]pro ortioned ayment, unless specified otherwise i_n
the priority order or percentage payment column elow. I-lowever, pursuant to 18 .S. . § 3664 i), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss*"' Restitution Ordered Priority or Percentage
TOTALS s O~OO s 0.00

Restitution amount ordered pursuant to plea agreement $

l:l The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution cr fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(0. All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

l:l The court determined that the defendant does not have the ability to pay interest and it is ordered that:
l:l the interest requirement is waived for the l:] fine l:l restitution

[J the interest requirement for the l:] fine |Il restitution is modified as follows:

* Justic_e for Victims of Traffickin Act of 201 5, Pub. L. No. l 14-22.
** Findings for the total amount o losses are required under Chapters 109A, l 10, l lOA, and 1 l3A of Title 18 for offenses committed on or
after September 13, 1994, but before Apri| 23, 1996.

AO 245B (Rev. 02/’| 8) Judgment in a Criminal Case

Sheet 6 - Schedule of Payments

.ludgment-Page __7_____ of _7__

DEFENDANT: ER|C KENDALL SM|TH
CASE NUMBER: 311 7-CR-223-JA-18

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A m

B l:l
C l:l
D ij

Unless _the cou_rt ha_s expressly ordered otherwise, if this judgment imposes imprisonment, pa ment of criminal monetary penalties is due during
the period of imprisonment All criminal monetary penalties, except those payments ma e through the Federal Bureau of Prisons’ Inmate

Lump sum payment of $ 200-00 due immediately, balance due

l:| not later than ,or
m inaccordancewith ij C, |:] D, [] E,or g Fbelow;or

Payment to begin immediately (may be combined with ij C, [l D, or [l F below); or

Payment in equal (e.g., weekly, monrhly, quarrerly) installments of $ over a period of
(e.g.. months oryears), to commence (e.g., 30 or 60 days) after the date of this judgment; or

Payment in equal (e.g., weekly, monthly, quarrerly) installments of $ over a period of
(e.g., months oryears), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

Payment during the term of supervised release will commence Within (e.g., 30 or 60 days) after release from
imprisonment, The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

Special instructions regarding the payment of criminal monetary penalties:

Criminal monetary payments shall be made payable to the Clerkl U.S. District Court, Midd|e District of Alabama,
One Church Street. Montgomery, AL 36104.

Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed

l:l Joint and Several

Defendant and _Co-Defendant Names_ and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if` appropriate

l:l The defendant shall pay the cost of prosecution

[l The defendant shall pay the following court cost(s):

l:l The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine

interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

